DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a rotor stage and an exposure tube claimed in claims 2 and 7 must be shown or the features canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “24” and “25” have both been used to designate an X-ray generator.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both a top button (page 4, lines 21-22) and an exposure tube (page 4, line 27).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 25.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed 

Specification
The disclosure is objected to because of the following informalities:  
Page 4, lines 1-2, --rectangular prismatic-- should be inserted before “upper housing portion 22”.
Page 4, lines 11-12, --and patient instruction system 10-- should be inserted after “the X-ray apparatus”.
Page 4, line 23, --48-- should be inserted after “cylindrical portion”.
Page 4, line 27, --24-- should be inserted after “the X-ray generator”.
Page 4, line 29, “25” after “the X-ray generator” should be replaced by --24--.
Abstract, line 10, “the” before “computer housing” should be replaced by --a--.
Abstract, line 10, “is” after “computer CPU” should be deleted.
Abstract, line 12, “the” before “digital X-ray images” should be deleted.
Abstract, line 13, “the” before “controller handle” should be replaced by --a--.
Appropriate correction is required.
An amended abstract should be provided on a separate sheet of paper.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The X-ray apparatus and patient instruction system of claim [[1]] 1,  wherein the X-ray generator comprises an exposure tube having a rotor stage, wherein the control button activating the speaker to reproduce one step of the X-ray procedure instructions, and activating [[a]] the rotor stage the exposure tube a language and a protocol (a lack of an antecedent basis) selected on the computer, the control button then activating the X-ray generator to create the digital X-ray image. (an exposure tube and a rotor stage are positively recited)
Appropriate correction is required. 
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Proposed Amendments) The X-ray apparatus and patient instruction system of claim [[1]] 1, wherein portion, the speaker having a speaker grille extending through a front face of the rectangular prismatic upper housing portion (previously recited).
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  

4. (Proposed Amendments) The X-ray apparatus and patient instruction system of claim [[1]] 1, wherein the control button having a top button portion and a side button 
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Proposed Amendments) The X-ray apparatus and patient instruction system of claim [[4]] 4, wherein housing, and the computer having a computer connection wire extending from the computer housing to the X-ray housing.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The X-ray apparatus and patient instruction system of claim [[4]] 4, wherein .
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  

7. (Proposed Amendments) An X-ray apparatus and patient instruction system comprising: 
an X-ray apparatus comprising: 
7an X-ray 
an X-ray generator comprising an exposure tube having a rotor stage coupled within the X-ray housing, the X-ray generator creating a digital X-ray image; (an exposure tube and a rotor stage are positively recited)
an X-ray CPU coupled within the X-ray housing, the X-ray CPU being in operational communication with the X-ray generator; and 
a speaker coupled within the X-ray housing, the speaker having a speaker grille extending through a front face of the rectangular prismatic upper housing portion (previously recited), the speaker being in operational communication with the X-ray CPU; 
a computer comprising: 
a computer housing; 
a computer connection wire extending from the computer housing to the X-ray housing; 
a computer CPU coupled within the computer housing, the computer CPU being in operational communication with the X-ray CPU and storing a plurality of audio recordings of X-ray procedure instructions to play through the speaker of the X-ray apparatus; and 

a controller comprising: 
a controller portion, and a pair of grip rings extending around a sidewall of the cylindrical portion; 
a controller connection wire extending from the tapered bottom portion to the X-ray housing; and 
a control button coupled to the controller handle, the control button having a top button instructions, and activating [[a]] the rotor stage the exposure tube a language and a protocol (a lack of an antecedent basis) selected on the computer, the control button then activating the X-ray generator to create the digital X-ray image.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “an X-ray generator coupled within the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 4-5.  Furthermore, claim 1 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 16-18.  The specification does not provide a description of a structure of an X-ray generator that generates X-rays and creates digital X-ray images.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 2 recites a limitation “a rotor stage” in line 3.  The specification does not provide a description of a rotor stage.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites a limitation “an exposure tube” in lines 3-4.  The specification does not provide a description of an exposure tube.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 7 recites a limitation “an X-ray generator coupled within the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 5-6.  Claim 1 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 21-23.  Furthermore, claim 7 recites a limitation “the control button then activating the X-ray generator to create the digital X-ray image” in lines 39-40.  The specification does not provide a description of a structure of an X-ray generator that generates X-rays and creates digital X-ray images.  Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 7 recites a limitation “a rotor stage” in line 36.  The specification does not provide a description of a rotor stage.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites a limitation “an exposure tube” in line 37.  The specification does not provide a description of an exposure tube.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites a limitation “an X-ray generator coupled within the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 4-5.  Furthermore, claim 1 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 16-18.  Undue experimentation factors (The Wands Factors) are considered for a determination of enablement. The critical inquiry is whether the specification provides enough 

Claim 7 recites a limitation “an X-ray generator coupled within the X-ray housing, the X-ray generator creating a digital X-ray image” in lines 5-6.  Claim 1 recites a limitation “a computer display coupled within the computer housing, the computer display being in operational communication with the computer CPU to show digital X-ray images from the X-ray generator” in lines 21-23.  Furthermore, claim 7 recites a limitation “the control button then activating the X-ray generator to create the digital X-ray image” in lines 39-40.  Undue experimentation factors (The Wands Factors) are considered for a determination of enablement. The critical inquiry is whether the specification provides enough information so that one of ordinary skill in the art can make and/or use the full scope of the claimed invention without “undue experimentation.”  The specification does not specify which type of digital X-ray image is created by an X-ray generator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lyman et al. (U. S. Patent No. 11,177,034 B2) disclosed a medical scan natural language-analysis system.
Okumura et al. (U. S. Patent No. 11,123,037 B2) disclosed an X-ray imaging apparatus.
Nagatsuka (U. S. Patent No. 10,966,674 B2) disclosed a radiographic imaging system comprising a radiographic image-display apparatus and a diagnostic method.
Ohta et al
Kim (U. S. Patent No. 10,624,603 B2) disclosed an X-ray imaging apparatus including an X-ray input apparatus and a method of controlling an X-ray input apparatus.
Ohta et al. (U. S. Patent No. 10,617,304 B2) disclosed a radiography system.
Hattori et al. (U. S. Patent No. 10,603,000 B2) disclosed a radiographic system and a method for operating a radiography system.
Hattori et al. (U. S. Patent No. 10,575,803 B2) disclosed a radiography system and a method for operating a radiography system.
Tamura et al. (U. S. Patent No. 10,368,826 B2) disclosed a radiation imaging system comprising a radiant-ray generation control apparatus and a method.
Okusu et al. (U. S. Patent No. 10,045,751 B2) disclosed a radiographic imaging system comprising a portable-type console device and a control method.
Okusu et al. (U. S. Patent No. 10,039,509 B2) disclosed a radiographic imaging system comprising a portable-type console device and a control method.
Ohta et al. (U. S. Patent No. 9,168,016 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing apparatus and a method of supplying an electric power to a radiographic image-capturing apparatus.
Ohta et al. (U. S. Patent No. 8,798,236 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing apparatus.
Ohta et al. (U. S. Patent No. 8,798,235 B2) disclosed a radiographic image-capturing system comprising a radiographic image-capturing apparatus.
Nokita et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884